Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13, 14, 16, 17, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2016/0049627).
The reference discloses a layered material containing a first second and third layers for insulating a positive and negative electrode in a battery (abstract) and in which the second layer may have a pore size of 2-10 microns (paragraph 12) and be comprised of 30-60% polyvinyl alcohol fiber and 30-60% Tencel fiber (claim 4 and paragraph 21) as in applicants lyocell. Note paragraph 3 of applicants specification defining “cellulose derivative” as including Tencel or rayon. Regarding applicants KOH absorption note Table 3 indicating a basis weight of 25 g/m2 and note the “liquid absorption rate” as being 740%, i.e. the diaphragm paper absorbs 7.4 times its own weight in KOH. Hence the KOH absorption of the example 1 diaphragm is 7.4(25g/m2)=185 g/m2. While this is a bit higher than applicants limitation, note paragraph 13 disclosing that the liquid absorption rate may be greater than 300%. For a 300% absorption rate, example 1 would have a absorption of 3(25g/m2)=75g/m2 and hence the KOH absorption is implied to be greater than 75g/m2 up to 188 g/m2 and thus the range of the reference encompasses that of the claims. Note paragraph 16 of the reference where viscose, a type of regenerated cellulose fiber as in claim 5 may be used. Note example 1 in Table 1 where the “water soluble” polyvinylalcohol fiber is 5% and the remainder of the polyvinyl alcohol is 35%, i.e. 12.5% of the polyvinyl alcohols is soluble as in claim 13 and 23. Note paragraph 13 for thicknesses of 15-200 microns as in claim 9 and 19 and as solids are relatively non compressible, the pressure would not greatly affect the thickness. Note paragraph 13 for the characteristic of claim 14, 16, 24 and 25. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


Claim 8, 10-11, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., cited and for the reason set out above in view of Anantharamaiah et al. (US 20170232371).
The primary reference does not disclose tensile strengths of greater than about 2200cN/15 mm (i.e. 8.2 lb/inch) as in claim 8. However, the secondary reference at paragraph 29 discloses a material which may be used as a battery separator having a MD tensile strength of 2 lb/in  to 50 lb/in. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the tensile strengths of the secondary reference on the material of the primary reference motivated by the disclosure of the secondary reference that such characteristic was workable for battery separators absent any showing of surprising or unexpected results absent any showing of surprising or unexpected results.

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2016/0049627) in view of Sato et al. (US 20140217013).
The primary reference does not disclose applicants maximum pore sizes. However, the secondary reference discloses that the maximum pore sizes in a battery separator is preferably 20 microns or less to prevent short circuits (paragraph 83). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the maximum pore sizes of the secondary reference on the material of the primary reference motivated by the disclosure of the secondary reference that such maximum pore sizes for battery separators reduced short circuiting absent any showing of surprising or unexpected results absent any showing of surprising or unexpected results.
Applicant's arguments filed 5-13-22 have been fully considered but they are not persuasive. The Office regrets the new grounds of rejection. However, as set out in the above rejection, —Regarding applicants KOH absorption note Table 3 indicating a basis weight of 25 g/m2 and note the “liquid absorption rate” as being  740%, i.e. the diaphragm paper absorbs  7.4 times its own weight in KOH. Hence the KOH absorption of example 1 diaphragm is 7.4(25g/m2)=185 g/m2. While this is a bit higher than applicants limitation, note paragraph 13 disclosing that the liquid absorption rate may be greater than 300%. For a 300% absorption rate, example 1 would have a absorption of 3(25g/m2)=75g/m2 and hence the KOH absorption is implied to be greater than 75g/m2 up to 188 g/m2 and thus the range of the reference encompasses that of the claims.--


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

JCM
9-27-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765